DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement filed 1/26/22 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenai-Khatkhate et al (US 2006/0047132) in view of Theriot et al (WO 2014/099171, submitted by Applicant in IDS filed 11/25/19).
Shenai-Khatkhate discloses a method for producing trialkylindium [0014], wherein the production takes place in a reaction mixture [0016] that contains at least one alkylindium halide [0017]-[0018], a trialkylaluminum [0020], and a solvent [0026], wherein the alkyl groups are chosen independently of one another from C1-C4 alkyl [0017]-[0018];[0020]. 
Shenai-Khatkhate does not disclose that the reaction mixture further contains a carboxylate.
Theriot discloses preparation of trialkyindium using a reaction mixture including a trialkylaluminum wherein the mixture further includes a carboxylate (Abstract) for good conversions and good separations wherein no additives are needed to drive the reaction towards greater completion [0007]-[0008]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include a carboxylate as suggested by Theriot in the reaction mixture of Shenai-Khatkhate in order to produce trialkylindium with good conversions wherein no additives are needed to drive the reaction toward completion.
Claims 2-5, 9, 11-14, and 16, Shenai-Khatkhate discloses an alkylindium halide of the claimed formula [0016] wherein the halide is chloride [0017]; the alkyl may be methyl or ethyl [0017]; the alkylindium halide may be alkylindium sesquichloride [0018]; 
Regarding Claims 6, 8, 10, and 15, Theriot discloses that the carboxylate is a carboxylic acid [0029], which would have a boiling point greater than 200°C [0029]-[0030]; a molar ratio of aluminum to indium to drive the reaction toward completion, but provide better purification and consumer fewer raw materials [0014]; and the carboxylate may be 2-ethylhexanoate [0022]. 
Thus, claims 1-6 and 8-16 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Shenai-Khatkhate and Theriot. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenai-Khatkhate et al (US 2006/0047132) in view of Theriot et al (WO 2014/099171, submitted by Applicant in IDS filed 11/25/19) as applied above and further in view of Karch et al (US 2014/0287141).
Shenai-Khatkhate and Theriot do not disclose that the carboxylate has the claimed formula wherein M is chosen from alkali metal and alkaline earth metal.
Karch discloses a process for preparing trialkylindium for high yields and high efficiency [0022] wherein an alkali metal auxiliary base compound is used in the reaction mixture for high yields [0040]-[0042]. 

Thus, claim 7 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Shenai-Khatkhate, Theriot, and Karch. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715